THE        ATTORNEYGENERAL
                                 OF TEXAS
GROW   SELLERS
                                AUSTXN 1%TEXAS




  Honorable R. G. Hughes
  Di$trict Attorney
  FXfty-First Judicial District
  San Angelo, Texas
  Dear Sir:                           Opinion NO. 0-6470
                                      Re: Is Article 252, Penal Code, which
                                           applies to candidates for public
                                           office failing to file statement
                                           of expenses with the County Judge
                                           of his County valid?
             We have given careful consideration to your letter of
   recent date in which you propound the question as stated above.
             In the course of your letter you state that your
   opinion is that the statute is vague and IndefinIte, and there-
   fore,Is not valid and constitutional. You point out that
   there is no limit as to the time to be covered, and say:
   “hence would go back to the date of the candidate’s birth,
   nor Is there any limit or qualification upon the payments made
   or promlsed to be made as to purpose.” You also state that
   there has never been a prosecution under this statute, end
   that so far as you know there has never been compliance with
   it.
             You also ask whether the atatute waa repealed by im-
   plication by the enaotment of the primary election laws.
              It i8 tnre that there doe8 not apperr to havr bvBr
   been a oarrr b&ore thr rpprllate    oourtl oi th3.8 ltrtr OonatrV-
   lng’ mid artiole.    Laok of preordmt,    however, da@8 not imply
   Invalidity.
                 "Art,    252.    (232)     v                        to   fa
       -*
                 “Any orndldrte       for   my     pub1i.o olfior,    whothor
       sleeted     or not,
                         who fails              to Tile with the
                                                        oount
       judge     of hll
                     oounty within ten dayr after     thr da ! @
       of a general  rleotion   an Itemized 8tatrmrnt    of all
       money or thing8 ol value paid or promizrd by him be-
       fore or during hi6 oandldaoy    for ruoh ofilor,    In-
       oludlng hln traveling expenre8, hotel bill8 md money
Hon. R. G. Hughes, page 2        O-6470


    paid to newspapers, and make an affidavit to the
    correctness of such account, showing to whom paid
    or promised, shall be fined not less than two hund-
    red nor more than five hundred dollars."
          The above statute applies to candidates for office at
the general election. The statement is required to be filed
within ten days after such "general elec,tion.!'The itemized
statement required is of "all money or things of value paid or
promised by him before or during his candidacy for such office,
including his traveling expenses, hotel bills, and money paid
to newspapers."
          Your letter implies that you belleve the phrase "be-
fore or during his candidacy' makes the statute indefinite and
uncertain to such an extent as to make it void. It is a well
known and elemental rule of statutory construction that if a
statute is susceptible to two constructions, one which vitalizes
it and the other renders it nugatory, tha,tconstruction will be
adopted which will make it a valid enactment. We therefore
adopt the construction that the Legislature intended by the use
of the term "before + * * his candidacy" as meaning before the
person seeking the office becomes a formal candidate, either
through nomination by a rimary, by petition (as a non-partisan
or independent candidateP or nomination by an executive com-
mittee of a party not reqiired by the laws of Texas to conduct
a primary. These are all methods provided for by statutes in
getting one's name on the general election ticket as a candidate
for office, And the expenses listed would be those expenses
incurred in becoming a formally recognized candidate. The statute
lists as purposes for which the statement must include a showing
as to expenditures: "traveling expenses, hotel bills and money
paid to newspapers." Such language is certain, and not subject
to criticism for vagueness.
          The statutes pertaining to the subject of limiting
expenditures in primary elections are contained in Chapter 8,
Title 6, Penal Code of Texas, Articles 262 to 269. The latter
statute prescribes a sworn statement for each candidate for
nomination In a primary election. A person nominated by a pri-
mary would be presumed to have followed this law, and we do not
believe he would be required to show expenses back of or beyond
the filing of the statements required In Article 269, in order
to effect compliance with Article 252.
           Furthermore, it appears to us that if a candidate at
a general election had no expenses other,than those reported by
him as having been spent in the primary (as is often the case in
Texas where the primary nominee is unopposed in the general
election), and if he made no expenditures during the period of
Hon. R. G. Hughes, page 3         o-6470


time between the primary and the general election, nor promised
any money or things of value, it would be unnecessary to file
the report contemplated by Article 252. Note the language of
the statute: "itemized statement of all money or things of
value paid or promised by him."
          Your attention is invited to the provisions of Article
4399, Revised Civil Statutes of Texas. The above observations
are made without the benefit of any fact situation of a pending
case. Should you have such a pending case, upon your writing
us the complete facts, we will endeavor to advise you further
with reference to same, ioncompliance with said Article 4399.
Suffice it to state here that we do not concur with you that
Article 252 is either unconstitutional or invalid for reasons
you suggested or for any other reason now apparent to us.
                               Yours very truly
                            ATTORNEY GENERAL OF TEXAS

                              By s/Benjamin Woodall
                                   Benjamin Woodall
                                   Assistant
BW:zd:wc

APPROVED MAR 20, 1945
s/Carlos C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/BWB Chairman